ALLOWANCE

Rejoinder
Claims 1-9, 32, 33, 36, and 37 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 10-17 and 19, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on February 10, 2020 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Peter Busch on April 26, 2022.
The application has been amended as follows: 

	IN THE CLAIMS:
	In claim 16 lines 1 and 2 remove the phrase “the node additively manufactured” and replace with --the additively manufactured node--.
In claim 17 at line 1 remove the phrase “the node additively manufactured” and replace with --the additively manufactured node--.
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Reasons for Allowance
	Claims 1-17, 19, 32, 33, 36, and 37 are allowed. The prior art does not teach or suggest an apparatus comprising an additively manufactured node having a co-cast feature, a casting mold, and a cast part contained in the casting mold, the cast part cast around at least a first portion of the additively manufactured node including the co-cast feature, wherein the co-cast feature cooperates with the cast part to form a hybrid part including the first portion of the additively manufactured node and the cast part, and wherein the co-cast feature is internal to the casting mold and a second portion of the additively manufactured node is external to the casting mold.	Further the prior art does not teach or suggest A method, comprising additively manufacturing a node having a co-cast feature, and casting a part contained in a casting mold, the cast part cast around at least a first portion of the additively manufactured node including the co-cast feature, wherein the co-cast feature cooperates with the cast part to form a hybrid part including the first portion of the additively manufactured node and the cast part, wherein the co-cast feature is internal to the casting mold and a second portion of the additively manufactured node is external to the casting mold.  The present claims are found to be in consideration for allowance. There is insufficient motivation such that one of ordinary skill in the art would have found it obvious to modify prior art nodes such as to include the combination of claimed features or to produce a co-cast node by the claimed method. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM C KRUPICKA whose telephone number is (571)270-7086. The examiner can normally be reached Monday-Friday 8-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on (571)272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Adam Krupicka/Primary Examiner, Art Unit 1784